Citation Nr: 0421156	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for migraines.

3.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of a radial head 
excision with degenerative joint disease.

4.  Entitlement to an initial compensable disability rating 
for hepatitis C.

5.  Entitlement to an initial compensable disability rating 
for bilateral varicocele.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981, from January 1983 to January 1987, and from July 1989 
to July 2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision that, inter alia, 
granted service connection and assigned initial zero percent 
(noncompensable) evaluations for hepatitis C and for 
bilateral varicocele, and initial 10 percent evaluations each 
for migraines, irritable bowel syndrome, and post-operative 
residuals of a radial head excision with degenerative joint 
disease, all from August 1, 2001. The veteran filed a notice 
of disagreement (NOD) with the assigned ratings in June 2002.   
The RO issued a statement of the case (SOC) in November 2002, 
and the veteran filed a substantive appeal in January 2003.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for each 
disability, the Board has characterized each issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In February 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; the transcript of that hearing is of record.  During 
the hearing, the veteran submitted additional evidence 
directly to the Board, along with a waiver of initial 
consideration of the evidence by the RO.  This evidence is 
accepted for inclusion in the record.  See 38 C.F.R. § 20.800 
(2003). 

Also  during the February 2004 hearing, the veteran withdrew 
from appeal claims for which an appeal had previously been 
perfected:  the claim for service connection for residuals of 
right eye trauma, and the claims for higher initial 
disability ratings for bilateral hearing loss, varicose veins 
of the right medial thigh, varicose veins of the left lateral 
thigh and medial ankle, small herniated nucleus pulposus of 
L4-L5, and residuals of fractured left little finger.  As 
such, the issues remaining before the Board are limited to 
those noted on the title page.

The Board's decision on the claims for higher initial 
disability ratings for irritable bowel syndrome, for 
migraines, for post-operative residuals of a radial head 
excision with degenerative joint disease, and for hepatitis C 
is set forth below.  The claim for an initial compensable 
disability rating for bilateral varicocele is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher initial disability ratings 
for irritable bowel syndrome, migraines, post-operative 
residuals of a radial head excision with degenerative joint 
disease, and hepatitis C has been accomplished.

2.  The veteran's irritable bowel syndrome has been 
manifested, at most, by moderate symptoms characterized by 
outbreaks of chronic diarrhea, lasting several days, with 
daily cramping and episodes of alternative diarrhea and 
constipation; severe irritable bowel syndrome, or more or 
less constant abdominal distress are not shown.

3.  Symptomatology associated with the veteran's migraine 
headaches has included complaints of frequent, severe 
headaches, and an indication that he experienced at least one 
prostrating attack, on an average of once per month, over the 
past several months.  Very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability, have not been shown.

4.  The veteran's post-operative residuals of a radial head 
excision with degenerative joint disease (established by X-
ray) has been manifested by minimal limitation of motion due 
to painful motion, and complaints of weakness.

5.  During the period from August 1, 2001, to February 10, 
2004, the veteran's hepatitis C was nonsymptomatic, without 
objective evidence of fatigue, malaise, anorexia, dietary 
restriction, continuous medication, or incapacitating 
episodes.

6.  Since February 11, 2004, the veteran's hepatitis C has 
been manifested by intermittent fatigue; daily fatigue, 
malaise, anorexia, dietary restriction, continuous 
medication, or incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7319 (2003).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 30 percent disability rating for 
migraine headaches, from August 1, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2003).

3.  The criteria for an initial disability rating in excess 
of 10 percent for post-operative residuals of a radial head 
excision with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206-5208 
(2003).

4.  The criteria for an initial, compensable disability 
rating for hepatitis C, for the period from August 1, 2001, 
to February 10, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Code 7354 (2003).

5.  From February 11, 2004, the criteria for a 10 percent 
disability rating for hepatitis C have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Code 7354 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims  for higher initial disability ratings 
for irritable bowel syndrome, migraines, post-operative 
residuals of a radial head excision with degenerative joint 
disease, and hepatitis C has been accomplished.

Through the November 2002 Statement of the Case, as well as 
the February 2003 letter, the RO notified the veteran of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims for higher initial disability 
ratings.  In June 2002, the veteran specifically acknowledged 
that he had been advised of the provisions of the VCAA, and 
of VA's duty to assist.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's February 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records, and, if necessary, authorization, to enable VA 
to attempt to obtain any outstanding medical evidence 
pertinent to the claims.  That letter also invited the 
veteran to submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the veteran.  
Following receipt of the veteran's NOD in June 2002, the RO 
issued a SOC within a few short months in November 2002, 
explaining what was needed to substantiate the claims and 
affording the veteran the opportunity to respond.  The RO 
issued to the veteran the February 2003 letter, notifying him 
of the VCAA duties to notify and assist, and again soliciting 
information and evidence from the veteran.  Significantly, 
the RO afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and private medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issues on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, have been 
identified, and neither the veteran nor his representative 
has indicated that there is any outstanding pertinent 
evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for higher 
initial disability ratings for irritable bowel syndrome, 
migraines, post-operative residuals of a radial head excision 
with degenerative joint disease, and hepatitis C.

II.  Higher Initial Disability Ratings

The veteran contends that his recently service-connected 
disabilities are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Irritable Bowel Syndrome

Service medical records reflect that the veteran was treated 
at various times for complaints of recurrent stomach cramping 
and diarrhea.  Records show a diagnosis of irritable bowel 
syndrome.

The veteran underwent a VA contract examination, pre-
discharge, in April 2001.  His reported medical history 
included an occasional hemorrhoidal flare from irritable 
bowel syndrome.  The veteran had not lost any weight, but 
currently reported, for once a month and lasting for three 
days, development of constipation or diarrhea, which may 
alternate.  He reported that the diarrhea occurred four to 
five times a day during the outbreaks, with associated 
abdominal cramping, varying from dull to sharp.  The 
physician diagnosed irritable bowel syndrome.  The physician 
also noted that the veteran had alternating constipation and 
diarrhea, and was taking medication, with good response of 
his symptoms.

In a December 2001 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
irritable bowel syndrome, effective August 1, 2001.
  
Private medical treatment records from R. McKibbin, M.D., 
dated in August 2001 and received in September 2002, reflect 
that the veteran's irritable bowel syndrome was then stable 
with medication.

Private medical treatment records received from Rajih A. 
Alkhafaji, M.D., in June 2002, reflect that the veteran had 
been experiencing some low abdominal cramps during the prior 
3 or 4 months.  These records show that the veteran worked as 
a correction officer with quite a bit of stress, and that his 
stomach pains started once his duty period began and extended 
through the evening, with some nausea in the morning.  He 
occasionally strained and had thin bowel movements.  The 
veteran's medication seemed less effective.  A trial period 
with new medications was suggested.

Non-VA hospital records show that the veteran underwent a 
colonoscopy with biopsies in February 2003.  Although the 
veteran had been diagnosed with chronic diarrhea, the 
colonoscopy was normal.  Increased fiber in the veteran's 
diet was recommended, as well as medication, as needed.  
Pathological testing revealed chronic collagenous colitis, 
moderate, of the right and left colon.

During the February 2004 hearing, the veteran testified that 
he had chronic diarrhea, and could not control his bowel 
movements.  He also reported he had daily cramping, and his 
opinion that his condition was getting worse.

The RO has evaluated the veteran's irritable bowel syndrome 
as irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7319.

A 10 percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a disability rating in excess of 10 percent at 
any point since the August 1, 2001 effective date of the 
grant of service connection for the veteran's irritable bowel 
syndrome.  Recent medical evidence indicates outbreaks of 
chronic diarrhea, lasting several days, as well as daily 
cramping, but does not show more or less constant abdominal 
pain with severe symptoms to warrant a 30 percent rating. 
While it is clear that the veteran has experienced episodes 
of alternating diarrhea and constipation with abdominal pain, 
the objective evidence shows, for the most part, that the 
veteran's symptoms are essentially relieved by taking 
medication on an "as needed" basis and have been 
characterized as moderate.  Moreover, there is no objective 
evidence of severe symptoms or of constant abdominal distress 
to warrant the assignment of the maximum 30 percent 
evaluation for irritable bowel syndrome under Diagnostic Code 
7319.  Under these circumstances, the RO correctly assigned a 
10 percent schedular evaluation for the veteran's disability.

As the criteria for a rating in excess of 10 percent for the 
veteran's irritable bowel syndrome have not been met at any 
time since August 1, 2001, there is no basis for staged 
rating, pursuant to Fenderson, and the veteran's claim for a 
higher initial rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim,  
that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Migraines

Service medical records show that the veteran was treated for 
migraines in service.  

An April 2001 report of VA contract examination, pre-
discharge, reflects a history of chronic migraine headaches 
since 1989, and that the veteran was on medication.  The 
veteran reported having headaches approximately six times per 
month, and once a month the headaches tended to be severe.  
Once or twice each month, reportedly, the veteran sat down 
and rested at work because of headaches.  The physician 
diagnosed the veteran with chronic migraine headaches.

In a December 2001 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
migraine headaches, effective August 1, 2001.  

Private medical treatment records from Laurence A. Primack, 
M.D., dated in December 2001 and received in July 2002, 
reflect notations that the veteran's headaches occurred 
almost daily and were severe.  Additional medications were 
required.  In March 2002, Dr. Primack indicated that he 
informed the veteran that he had "rebound headaches," and 
that the use of all medications had to be minimized.
 
During the February 2004 hearing, the veteran testified that 
he had four or more migraine headaches each month, and that 
he took medication at night; however, some of the medications 
were limited for use twice a month.  The veteran also 
testified that he had taken 10 days off from work, during the 
last four months, due to headache pain.

The RO has evaluated the veteran's migraine headaches as 10 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that diagnostic code, headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 10 
percent disabling.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months shall be evaluated as 30 percent disabling, 
and very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.  

Considering the evidence of record in light of the above 
criteria, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the assignment of an 
initial 30 percent disability rating for the veteran's 
headaches is appropriate.  

The evidence reflects that the veteran has daily headaches 
and severe episodes, which have occurred at least monthly 
since the grant of service connection for migraine headaches 
in August 2001.  The veteran has also testified to missing 
approximately 10 days from work during the past 4 months, due 
to headache pain.

Thus, the Board finds that the overall evidence suggests that 
the veteran's headaches can be described as prostrating 
attacks occurring on an average of once per month over the 
last several months.  Affording the veteran the benefit of 
the doubt on this point (and on question of when the criteria 
were first met), the Board finds that the criteria for the 
next, higher, 30 percent evaluation, from August 1, 2001, are 
met.  

The Board also finds, however, that more than a 30 percent 
evaluation is not warranted.  Although the veteran's 
headaches are severe, the objective evidence does not show 
that the headaches are very frequent and "completely 
prostrating and prolonged" such that they are productive of 
severe economic inadaptability, to warrant the assignment of 
the maximum schedular evaluation of 50 percent. While, at the 
February 2004 hearing, the veteran testified that he missed 
some days at work due to headache pain, the Board notes that 
some interference with employment is obviously contemplated 
in the assignment of a 30 percent evaluation; however, more 
than that-i.e., producing severe economic inadaptability-
simply is not shown.

Accordingly, an initial 30 percent, but no higher, schedular 
evaluation for migraines from August 1, 2001, is warranted.

C.  Post-Operative Residuals of a Radial Head
Excision with Degenerative Joint Disease

Service medical records show that the veteran fell backwards 
onto his right elbow in April 1994, fracturing the radial 
head.  He underwent surgery.

The veteran had a VA contract examination, pre-discharge, in 
April 2001.  He reported undergoing surgery in service, due 
to a comminuted fracture of the right radial head.  He also 
reported the subsequent removal of loose foreign bodies and 
scar tissue from the right radial head area in Altoona, 
Pennsylvania, in December 1998, due to persistent right elbow 
pain.  Current symptoms included monthly pain in the right 
elbow, with associated stiffness and weakness, swelling, 
locking, fatigue, and lack of endurance.  The veteran 
reported that the pain lasted from 11/2  to 2 weeks, and was 
exacerbated by normal usage at work and by lifting.  He also 
reported taking medications to alleviate symptoms; and 
reported that the flare-ups of pain slowed him down, but did 
not make him unable to carry out daily functions.

Examination revealed a 4-centimeter scar in the right lateral 
elbow, with no underlying tissue loss, disfigurement, or 
keloid formation.  The physician noted that the veteran is 
right-handed.  The right elbow revealed no evidence of heat, 
redness, swelling, or effusion.  The physician also noted 
flexion of the right elbow to 135 degrees, with no pain; 
supination to 60 degrees, with suspected pain elicited over 
the area of the radial head; and pronation to 80 degrees, 
with no pain.  The physician noted that, functionally, the 
range of motion of the right elbow was limited by pain.  X-
rays revealed mild degenerative joint disease of the right 
elbow.

In a December 2001 rating decision, the RO granted service 
connection for post-operative residuals of a radial head 
excision with degenerative joint disease and assigned a 10 
percent rating under Diagnostic Code 5207, effective August 
1, 2001.  

During the February 2004 hearing, the veteran testified that, 
if he hyperextended his right arm, it pinched a nerve and 
that his right arm was also very weak.

The veteran's post-operative residuals of a radial head 
excision with degenerative joint disease have been evaluated 
under Diagnostic Code 5207, based on limitation of motion of 
the elbow and forearm.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5003.  The criteria for limitation of motion 
of the elbow and forearm is found under Diagnostic Codes 5206 
for limitation of flexion, 5207 for limitation of extension, 
and 5208 for limitation of flexion and extension to a 
specified degree.

Under Diagnostic Code 5206, a 0 percent evaluation is 
warranted for flexion limited to 110 degrees, a 10 percent 
evaluation is warranted for flexion limited to 100 degrees, 
and a 20 percent evaluation is warranted for flexion limited 
to 90 degrees.

Under Diagnostic Code 5207, in which the veteran's disability 
is currently rated, a 10 percent evaluation is warranted for 
extension limited to either 45 or 60 degrees, and a 20 
percent evaluation is warranted for extension limited to 75 
degrees.

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

Diagnostic Code 5213 provides for a 10 percent evaluation 
when supination is limited to 30 degrees or less.  

The April 2001 VA contract examination report shows that the 
veteran complained of pain, stiffness, and weakness in the 
joint, as well as lack of endurance.  Findings revealed that 
there was neither redness, nor swelling, nor effusion.  Range 
of motion was from 0 to 135 degrees.  While pronation was 
unimpaired, supination was limited to 60 degrees with pain.  
These findings represent a very slight, if any, decrease in 
range of motion when compared with normal range of motion 
from 0 to 140 degrees in the forearm.  See 38 C.F.R. § 4.71-
2, Plate I (2003).  Moreover, a 10 percent disability rating 
is warranted only for supination limited to 30 degrees or 
less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  The 
veteran does not have either limitation of extension to 45 
degrees or limitation of flexion to 100 degrees; nor is there 
limitation of supination to 30 degrees or less.  In fact, in 
regard to flexion, the veteran's demonstrated flexion of 135 
degrees does not even meet the criteria for a noncompensable 
rating under Diagnostic Code 5206.  Accordingly, these 
findings do not meet the criteria for a compensable 
evaluation under Diagnostic Codes 5206, 5207, 5208, or 5213.
 
Significantly, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  See 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98; 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The medical findings in this case adequately support painful 
motion of the veteran's right elbow.  In this regard, during 
the February 2004 hearing, the veteran testified that he 
continued to experience pain in his right elbow, similar to 
arthritic pain.  He also testified that he pinched a nerve 
and could not write, when he hyperextended his right arm.  
The April 2001 physician noted functional limitations of the 
right elbow due to pain.  In light of these findings, the 10 
percent evaluation, currently assigned, is warranted under 
Diagnostic Code 5003 for painful motion of the right elbow.  
However, no higher evaluation is assignable, on any basis, at 
any point since the grant of service connection.  As 
indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion.

Moreover, the Board finds that a higher or additional 
evaluation is not assignable under any other potentially 
applicable diagnostic code, as there is no evidence that the 
right elbow disability has resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5205), impairment 
of flail joint fracture (Diagnostic Code 5209), nonunion of 
the radius and ulna (Diagnostic Code 5210), or impairment of 
the ulna or radius (Diagnostic Codes 5211, 5212).
 
For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned following the grant of 
service connection for post-operative residuals of a radial 
head excision with degenerative joint disease was proper, and 
that the criteria for a higher evaluation have not been met 
at any time since the August 1, 2001 effective date of the 
grant of service connection.  Hence, there is no basis for 
staged rating, pursuant to Fenderson, and the veteran's claim 
for a higher evaluation must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

D.  Hepatitis C

Service medical records show that the veteran was diagnosed 
with chronic hepatitis C, and that he underwent a 
percutaneous liver biopsy in June 1997.  Records show that he 
was advised to have liver function testing done every 
3 months.

During the April 2001 VA contract examination, pre-discharge, 
the veteran reported no problems in regard to his hepatitis 
C, and that his latest liver function tests were normal.

In a December 2001 rating decision, the RO granted service 
connection for hepatitis C and assigned a zero percent 
(noncompensable) rating under Diagnostic Code 7345, effective 
August 1, 2001.  

During the February 2004 hearing, the veteran testified that 
he routinely had blood work done, and that his liver enzymes 
for the first time have risen.  He also testified that he 
became tired a lot, and the effect of the hepatitis C was 
mostly fatigue at this point.

The RO has evaluated the veteran's hepatitis as chronic liver 
disease without cirrhosis, which includes chronic active 
hepatitis, under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  However, during the course of this 
appeal, the evidence has revealed that the veteran has 
hepatitis C, which has a particular diagnostic code 
(Diagnostic Code 7354) under VA's rating schedule.  Moreover, 
the criteria applicable under Diagnostic Code 7345 
specifically exclude hepatitis C.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
 
Under the circumstances of this case, the Board finds that 
the veteran's hepatitis C is best evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  Under that diagnostic code, 
nonsymptomatic hepatitis C warrants a noncompensable rating. 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period warrants a 10 percent rating.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assigned for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly. A 100 
percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. See 38 C.F.R. § 4.112 (2003).

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of an initial compensable rating for hepatitis C, 
at the time of the August 1, 2001 effective date of the grant 
of service connection for that condition.  Collectively, the 
evidence-to include the veteran's own assertions-
establishes that the disability was nonsymptomatic both at 
that time and at the April 2001 examination.

However, during the February 2004 hearing, the veteran 
testified to his being worn out and experiencing fatigue 
associated with his hepatitis C.  In this regard, the Board 
finds that the veteran is competent to testify as to his 
experiencing fatigue at times.  Under these circumstances, 
and with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the evidence of record since the 
February 2004 hearing suggests intermittent fatigue.  As 
such, the criteria for a 10 percent evaluation have been met 
since the February 11, 2004 hearing.  Hence, there is a basis 
for staged rating, pursuant to Fenderson.  Prior to 
February 11, 2004, the objective evidence shows only that the 
veteran's hepatitis C was nonsymptomatic.

Moreover, there is no evidence of daily fatigue, malaise, 
anorexia, dietary restriction, continuous medication, or 
incapacitating episodes associated with the veteran's 
hepatitis C at any time since the August 1, 2001 effective 
date of the grant of service connection to warrant any higher 
evaluation.  

Accordingly, a 10 percent, but no higher, evaluation for 
hepatitis C, effective February 11, 2004, is warranted.

E.  Extra-schedular Consideration

The above determinations are based on consideration of 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
any of the veteran's service-connected disabilities has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 3.321(b)(1) (cited to in the 
November 2002 SOC).  In this regard, the Board notes that 
none of the of the disabilities is objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  The veteran has been 
able to maintain full time employment as a corrections 
officer in a prison, and there is no objective evidence 
establishing that his service-connected disabilities have 
negatively impacted or compromised that employment.  There 
also is no objective evidence that any of the disabilities 
has warranted frequent periods of hospitalization, or has  
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been  
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

An initial disability evaluation in excess of 10 percent for 
irritable bowel syndrome is denied.

An initial 30 percent disability evaluation for migraines, 
from August 1, 2001, is granted, subject to the pertinent 
legal authority governing the payment of monetary benefits.

An initial disability evaluation in excess of 10 percent for 
post-operative residuals of a radial head excision with 
degenerative joint disease is denied.

An initial compensable disability evaluation for hepatitis C, 
prior to February 11, 2004, is denied.

A 10 percent disability evaluation for hepatitis C, from 
February 11, 2004, is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.



REMAND

As regards the claim for an initial compensable rating for 
bilateral varicoceles, the Board finds that specific 
additional development of the claim on appeal is warranted.  

The pertinent evidence reveals that the veteran occasionally 
experiences dull pain in the testicles, as well as severe 
strain in the groin at times, with a weak urinary flow.  The 
veteran also testified to experiencing erection difficulty, 
due to a "secondary" condition of Peyronie's, and that he 
is contemplating surgery.  Under the circumstances, the 
veteran should undergo a genitourinary examination to obtain 
current findings regarding his service-connected bilateral 
varicoceles.  The Board also points out that,  in light of 
the veteran's testimony presented in February 2004, there may 
be some overlap of symptoms associated with the Peyronie's 
condition and his service-connected bilateral varicoceles.  
An examination could prove helpful in distguishing these 
symptoms.  

Hence, the RO should arrange for the veteran to undergo 
genitourinary examination, preferably at the VA Medical 
Center (VAMC) in Altoona, Pennsylvania, consistent with the 
veteran's request.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should also obtain and associate with the claims file 
all outstanding VA records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record 
also reflects that the veteran has been treated at the 
Urology Clinic of the Portsmouth Naval Hospital.  However, 
the claims file contains no outpatient treatment records from 
that facility.  Hence, the RO should obtain and associate 
with the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2003), as regards obtaining records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
also should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Adjudication of the claim 
for a higher initial evaluation should include specific 
consideration of whether a "staged rating" (assignment of 
different evaluations for distinct periods of time based on 
the facts found), pursuant to Fenderson, is appropriate.  The 
RO should also consider the applicability of alternative 
diagnostic codes for evaluating the veteran's disability.  
Further, for the sake of efficiency, the RO's adjudication of 
the claim should include consideration of the additional 
evidence submitted directly to the Board in February 2004 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Urology Clinic at the Portsmouth Naval 
Hospital all records of evaluation of 
and/or treatment for bilateral varicocele 
since August 2001, following the 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2003).  All records and/or 
responses received should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA genitourinary 
examination, preferably at the Altoona 
VAMC, to obtain information upon which to 
evaluate the service-connected bilateral 
varicoceles.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary testing should 
be accomplished, and all clinical 
findings should be reported in detail.

As regards the service-connected 
bilateral varicocele, the examiner should 
render specific findings regarding any 
voiding dysfunction, renal dysfunction, 
infections, or a combination of these, 
that is associated with that disability.  
To the extent possible, the examiner 
should distinguish the symptoms 
attributable to bilateral varicoceles 
from those associated with any other 
genitourinary condition, to include 
Peyronie's.  If the examiner determines 
that it is medically impossible to do so, 
he/she should clearly so state.


The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board) and legal authority.  The RO must 
document its consideration of alternative 
diagnostic codes (to include Diagnostic 
Codes 7512 through 7525), as well as 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 


(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



